DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/06/2022 amended claims 1, 18 and cancelled claim 13.  Claims 1, 3, 5-10, 12 and 14-18 are pending and rejected.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8-10, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20080043312 A1) in view of Ogawa (US 6830338 B2).
Regarding claim 1, Yamada teaches an apparatus, comprising a wave plate (9c) on a laser optical path (Fig. 2 and 13), the wave plate (9c) being arranged to allow 25%-75% of an incident 
Yamada does not explicitly teach a diaphragm on an emergent optical path of the wave plate, wherein the wave plate is arranged directly on the diaphragm and covering only 50% of the diaphragm.
Ogawa teaches a diaphragm (80) on an emergent optical path of the wave plate (408), wherein the wave plate (408) is arranged directly on the diaphragm and covering only 50% of the diaphragm (80; Fig. 10-12), and, inherently, block a portion of the remainder 50% of the incident laser beam by the diaphragm.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamada with Ogawa; because it allows the optical assembly to be mounted to the chassis of the projector.
Regarding claim 3, Yamada further teaches the wave plate (9c) is a half-wave plate (9c; [0042]). 
Regarding claim 8, the combination of Yamada and Ogawa consequently results in the wave plate (408 of Ogawa) is arranged adjacent to the diaphragm (80) on an optical path direction (Fig. 11 of Ogawa). 
Regarding claims 9, 10, 12, and 17, Yamada further teaches a laser projection system comprising a laser device for emitting laser (Fig. 2 and 13; [0039]).
Regarding claim 18, the combination of Yamada and Ogawa consequently results in the wave plate (408 of Ogawa) includes a polarization changing portion and a portion that allows the .

Claims 1, 3, 5-7, 9, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080170486 A1).
Regarding claim 1, Sato teaches an apparatus, comprising a wave plate (1/2λ) on a laser optical path (Fig. 24-37), the wave plate (1/2λ) being arranged to allow a portion of an incident laser beam to pass through directly (Fig. 24-37; [0121], [0122], [0138]-[0140], [0159], [0162], [0164]-[0166]), a diaphragm (where 36/29 is mounted) on an emergent optical path of the wave plate (1/2λ), wherein the wave plate (1/2λ) is arranged directly on the diaphragm to allow a portion of the incident laser beam to pass through the waveplate and the diaphragm directly without changing a polarization state of the incident laser beam, change a polarization state of a remainder of the incident laser beam and block a portion of the remainder of the incident laser beam by the diaphragm (Fig. 24-37; [0121], [0122], [0138]-[0140], [0159], [0162], [0164]-[0166]).
Even though Sato teaches adjusting the diameter of the wave plate ring ([0136]), Sato does not explicitly teach the portion of the incident laser beam to pass through directly being 50% of incident laser beam.
Adjusting the portion of light pass through to have 50% of incident laser beam requires only routine skills in the art.  Furthermore, having the portion of the incident laser beam to pass 
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention to adjust the diameter of the wave plate ring such that the portion of the incident laser beam to pass through directly is 50% of incident laser beam; because it is an issue of design choice and optimization.  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Furthermore, having the wave plate arranged to allow 50% of the incident laser beam to pass through directly without changing a polarization state of the incident laser beam, and change a polarization state of a remainder of the incident laser beam is a matter of how the wave plate is being used.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”.  The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).
Regarding claim 3, Yamada further teaches the wave plate (1/2λ) is a half-wave plate (1/2λ; [0121], [0122], [0138]-[0140], [0159], [0162], [0164]-[0166]). 
Regarding claim 5, Sato further teaches the wave plate (1/2λ) is an annular wave plate (1/2λ) having a central opening (Fig. 24, 25, 27, 28, 32, 33, 34). 
Regarding claim 6, Sato further teaches the wave plate (1/2λ) is an annular wave plate (1/2λ) having a central opening of a centrosymmetric shape, the annular wave plate (1/2λ) being arranged concentrically with a light through hole (NR) of the diaphragm (SLM; Fig. 24, 25, 27, 28, 32, 33, 34). 
Regarding claim 7, Sato further teaches the wave plate (1/2λ) is an annular wave plate (1/2λ) having a central circular opening, the annular wave plate (1/2λ) being arranged concentrically with a light through hole (NR) of the diaphragm (SLM; Fig. 24, 25, 27, 28, 32, 33, 34). 
Regarding claims 9, 12 and 14-16, Sato further teaches a laser device for emitting laser (LD1, LD2).
.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue that neither Yamada, Ogawa nor Sato teaches the diaphragm “block[ing] a portion of the remainder 50% of the incident laser beam.”  (Remarks; p. 7-9).
Examiner respectfully disagrees.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  The recitation of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882